DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 2-11 and 13-17 are objected to because of the following informalities:
Claims 2-11 and 13-17: Each of these claims is a dependent claim and the first word thereof should be a definite article (i.e., the word “The”).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,116,104 to Nagai et al., which discloses:
Claim 1: A motor stop mechanism (FIGS. 1-3) for a motor 12 including an output shaft (“drive shaft” Col. 1, Line 61), the motor stop mechanism comprising:
a motor mounting surface (part of support base 18a) to which the motor 12 is attachable, the motor output shaft being positionable through the motor mounting surface;
a threaded drive shaft 14 fixed to and rotatable with the motor output shaft (see Col. 1, Lines 60-62);
a trunnion 16 threaded on the threaded drive shaft 14 and displaceable on the threaded drive shaft 14 with rotation of the threaded drive shaft 14, wherein the trunnion 16 is displaceable between a retracted position and an extended position by forward and reverse rotation of the threaded drive shaft 14;
a housing 18a, 18b, 22, 23, 31 surrounding the threaded drive shaft 14 and the trunnion 16; and
a stop limit 49a fixed to the housing and defining the extended position of the trunnion 16.
Claim 2: [The] motor stop mechanism according to claim 1, wherein the stop limit 49a comprises a threaded set screw shaft 49b secured to the housing (see FIGS. 1-3).
Claim 3: [The] motor stop mechanism according to claim 2, further comprising a threaded set screw insert 49b (alternatively, the threaded set screw insert could be analogized as the female threaded portion provided in 31) secured on the threaded set screw shaft 49b and engaging the housing.
Claim 4: [The] motor stop mechanism according to claim 3, wherein the threaded set screw insert 49b is directional (i.e., it is aligned with a longitudinal axis of the threaded drive shaft 14).
Claim 5: [The] motor stop mechanism according to claim 3, wherein the stop limit 49 is adjustable by rotating the threaded set screw shaft 49b relative to the threaded set screw insert (in this case, the female threaded portion provided in 31).
Claim 6: [The] motor stop mechanism according to claim 1, further comprising a threaded guide shaft 48b fixed to the housing, the trunnion 16 including a guide shaft opening 56a through which the threaded guide shaft 48b is disposed.
Claim 7: [The] motor stop mechanism according to claim 6, wherein the threaded guide shaft 49b comprises a stop nut 49a at an end thereof defining the retracted position of the trunnion 16.
Claim 8: [The] motor stop mechanism according to claim 6, further comprising a threaded guide shaft insert (end of 48b) secured on the threaded guide shaft 48b and engaging the housing.
Claim 9: [The] motor stop mechanism according to claim 8, wherein the threaded guide shaft insert is directional (i.e., it is aligned with a longitudinal axis of the threaded drive shaft 14)
Claim 12: A motor stop mechanism (FIGS. 1-3) for a motor 12 including an output shaft (“drive shaft” Col. 1, Line 61), the motor stop mechanism comprising:
a motor mounting surface (part of support base 18a) to which the motor 12 is attachable, the motor output shaft being positionable through the motor mounting surface;
a threaded drive shaft 14 fixed to and rotatable with the motor output shaft (see Col. 1, Lines 60-62);
a trunnion 16 threaded on the threaded drive shaft 14 and displaceable on the threaded drive shaft 14 with rotation of the threaded drive shaft 14, the trunnion 16 including a guide shaft opening 56b, wherein the trunnion 16 is displaceable between a retracted position and an extended position by forward and reverse rotation of the threaded drive shaft 14;
a housing 18a, 18b, 22, 23, 31 surrounding the threaded drive shaft 14 and the trunnion 16;
stop limit 49 fixed to the housing and defining the extended position of the trunnion, wherein the stop limit 49 comprises a threaded set screw shaft 49 fixed to the housing; and
a threaded guide shaft 48b fixed to the housing and positioned through the guide shaft opening 56b in the trunnion 16.
Claim 13: [The] motor stop mechanism according to claim 12, further comprising a threaded set screw insert 49b (end of 49b) secured on the threaded set screw shaft 49b and engaging the housing.
Claim 14: [The] motor stop mechanism according to claim 12, wherein the threaded guide shaft 48b comprises a stop nut 48a at an end thereof defining the retracted position of the trunnion 16.
Claim 15: [The] motor stop mechanism according to claim 12, further comprising a threaded guide shaft insert secured on the threaded guide shaft and engaging the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,116,104 to Nagai et al., as applied to Claims 1 and 12 above, respectively, and further in view of European Patent Publication No. EP 1729401 A2 to Grasl et al.
Claims 10 and 16: Nagai does not disclose or suggest a control circuit programmed to cut power to the motor 12 when the trunnion 16 reaches the extended position or the retracted position.
Grasl teaches a “limit switch [which] is used to switch off the electric motor when the push tube has reached one of its possible end positions, and to avoid mechanical overloading of the electrolinear drive and / or the elements it actuates as well as thermal overloading of the electric motor when the push tube is "blocked" has driven.”  See Paragraph [0004] of the machine translation.
In view of the Grasl teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the motor stop mechanism disclosed by Nagai such that it includes a control circuit programmed to cut power to the motor 12 when the trunnion 16 reaches the extended position or the retracted position, in order to avoid mechanical overloading of the motor, as taught by Grasl.
Claims 11 and 17: Nagai, as modified by the Grasl teaching in the rejection of Claims 10 and 16 above, discloses [the] motor stop mechanism according to claims 10 and/or 16, wherein the control circuit (taught above by Grasl) comprises a thermal circuit breaker that responds to heat build-up resulting from overloads of electrical current (as taught in Paragraph [0004] of Grasl), in order to avoid mechanical overloading of the motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658